TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00135-CR



                                    Esteban Siaz Jr., Appellant

                                                   v.

                                    The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
        NO. 13,889, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Esteban Siaz, Jr. was convicted of harassing a public servant by spitting on him. See

Tex. Penal Code Ann. § 22.11(a)(2) (West 2011). Siaz spit on a law-enforcement officer while

being arrested for an unrelated offense. On appeal, Siaz argues that the arrest for the unrelated

offense was illegal because the arresting officer lacked probable cause, and as a result the trial court

erred by refusing to suppress evidence resulting from the arrest (including evidence that Siaz spit on

the officer). We hold that the trial court did not err by refusing to suppress evidence because even

if the arrest was illegal, it was causally unrelated to the acquisition of evidence that Siaz spit on the

officer. We affirm the conviction.


                      FACTUAL AND PROCEDURAL BACKGROUND

                On August 29, 2009, Bastrop County Sheriff’s Deputy Randy McMillan responded

to a report that a man was riding a bicycle down the middle of a two-lane highway. McMillan went

to the scene and encountered Siaz. After a contentious interaction, McMillan came to believe that
Siaz was intoxicated. Accordingly, McMillan arrested Siaz for public intoxication. See id. § 49.02

(West 2011). McMillan handcuffed Siaz and led him to a squad car to be transported to jail. As

McMillan was placing Siaz in the car, Siaz spit in McMillan’s face.

               The State charged Siaz with harassing a public servant by spitting on him. See id.

§ 22.11(a)(2). The State did not charge Siaz with public intoxication. Before trial, Siaz moved to

suppress all evidence resulting from his arrest, including evidence related to the harassment charge,

on the basis that McMillan lacked probable cause to arrest him for public intoxication. The

trial court denied Siaz’s motion, and the parties proceeded to trial.

               A jury convicted Siaz of harassment and assessed punishment at six years’

confinement and a $1,000 fine. Siaz appeals, arguing that the trial court erred by denying his

motion to suppress evidence.


                                   STANDARD OF REVIEW

               We review a trial court’s ruling on a motion to suppress evidence for abuse

of discretion. Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010). A trial court abuses

its discretion when its ruling is arbitrary or unreasonable. State v. Mechler, 153 S.W.3d 435, 439

(Tex. Crim. App. 2005).


                                          DISCUSSION

               Siaz argues that his arrest for public intoxication was illegal because McMillan lacked

probable cause, and as a result the trial court erred by refusing to suppress evidence resulting

from the arrest (including evidence that Siaz spit on McMillan). See Tex. Code Crim. Proc. Ann.

art. 38.23(a) (West 2005) (court must exclude illegally obtained evidence).


                                                  2
                We will assume for the sake of analysis that Siaz’s arrest for public intoxication

was illegal. Even so, the trial court did not err by refusing to suppress evidence. A trial court need

not suppress all evidence that “results” from an illegal arrest; rather, it must suppress all evidence

that “has been come at by exploitation of that illegality.” State v. Iduarte, 268 S.W.3d 544, 551

(Tex. Crim. App. 2008) (citation and quotation marks omitted). When Siaz spit on McMillan, “that

act constituted an independent criminal offense committed after the complained-of [arrest], and the

acquisition of evidence of the independent offense was not causally connected to the officer’s

allegedly illegal” act. Id. That is to say, “[t]he exclusionary rule . . . does not . . . provide limitless

protection to one who chooses to react illegally to an unlawful act by a state agent.” Id. (citation and

quotation marks omitted).


        Here, evidence of the charged offense did not exist before the officer’s challenged
        actions because the charged offense had not yet occurred; the evidence showed a
        subsequent independent criminal act that was not causally connected to any unlawful
        [action] by a state agent. Therefore, the exclusionary rule does not apply to this case.


Id. Because the exclusionary rule does not apply, the trial court did not abuse its discretion by

refusing to suppress evidence. See Crain, 315 S.W.3d at 48. We affirm the conviction.



                                                 __________________________________________

                                                 David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Affirmed

Filed: September 21, 2011

Do Not Publish

                                                    3